Citation Nr: 1500880	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969, and from November 1977 to May 1978.  He died in April 1992.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Regional Office (RO) in St. Paul, Minnesota, in which the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  This case has since been transferred to the RO in Muskogee, Oklahoma.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  There are no documents in the Veteran's VBMS file.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

In an October 2011 letter, the Appellant indicated that she believed that the Veteran had a pending claim at the time of his death and requested that she be substituted as the claimant in the claim.  Substitution is only available in cases in which the veteran died on or after October 10, 2008, and the request for substitution must be filed not later than one year after the date of the veteran's death. See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  In an August 2007 decision, the RO found that new and material evidence had not been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits and death pension, which the Appellant did not timely appeal.  

2.  Evidence received since the August 2007 decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The August 2007 decision that denied DIC benefits and death pension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  Evidence received since the final August 2007 decision is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board further notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, September 2011 and November 2011 VCAA letters, sent prior to the February 2012 rating decision, advised the Appellant of the evidence and information necessary to reopen her claim for service connection for the cause of the Veteran's death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letters advised the Appellant of the basis of the prior final denial.  In any event, VAOPGCPREC 6-2014 controls.  
The letters also advised the Appellant how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations in accordance with Kent, supra.

The Board observes that the letters did not inform the Appellant that at the time of the Veteran's death, he was service-connected for any disability in accordance with Hupp.  The Board finds, however, that this was harmless error because service connection was not in effect for any disabilities, and the Appellant has clearly articulated her theory of entitlement.  Therefore, the Board finds no prejudice to the Appellant in proceeding with the issuance of a final decision.  

VA has a duty to assist the Appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA or private medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records and personnel records as well as post-service private treatment records (including records from the UCSD Medical Center dated from March 1992 to April 1992) have been obtained and considered.  The Appellant has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Appellant nor her representative has indicated that any other records are necessary to make a determination on these claims. Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

The Board also finds that obtaining a medical opinion is not necessary.  Under 38 U.S.C.A. § 5103A(a), such an opinion is "necessary to substantiate the claimant's claim" or "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In the present case, there is no medical evidence suggesting that the Veteran's cardiac arrest was casually or etiologically related to any disease, injury, or incident during service.  Rather, the Appellant contends that service connection is warranted on a presumptive basis based on claimed Agent Orange exposure in Vietnam.  However, as will be explained below, there is no material evidence that shows the claimed Agent Orange exposure.  There is also no material evidence that shows that the Veteran had a psychiatric disability due to service that led to his alcoholism.  Consequently, in the absence of material evidence of an in-service event, there is no reasonable possibility that a medical opinion would substantiate the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to her claim.

II. New and Material Evidence

Pertinent Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As a final matter before turning to the specific facts of the Appellant's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Appellant's claim was received prior to the expiration of the appeal period stemming from the August 2007 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Moreover, the Board observes that the record reflects that the RO associated service personnel records with the file in response to the Appellant's theory of entitlement that the Veteran's cause of death was due to PTSD and Agent Orange exposure from service in the Republic of Vietnam.  Under 38 C.F.R. § 3.156(c) (2014) notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  The Board finds that the service personnel records provide no relevant information that substantiates the Appellant's theory of entitlement.  Thus, 38 C.F.R. § 3.156(c) is not for application. 

Pertinent Facts and Analysis

The record reflects that the Appellant filed an original claim for DIC benefits and death pension in April 2003.  The RO, however, found that there was an underlying issue of the Appellant's eligibility for such benefits based on her status.  In a May 2003 decision, the RO advised the Appellant that her claim was denied because the evidence of record failed to show that she was the Veteran's surviving spouse.  The Appellant filed a notice of disagreement in October 2003 declaring that she was indeed the surviving spouse.  In a January 2004 statement of the case, the RO phrased the issue as "[e]ntitlement to DIC, death pension, and accrued benefits" but adjudicated only the issue of the Appellant's entitlement to be considered the Veteran's surviving spouse.  The Appellant filed VA Form 9 in April 2004 in which she included evidence establishing her status as the surviving spouse.  A hearing before a Decision Review Officer in June 2004 focused on whether the Appellant was the surviving spouse.  In a June 2004 Administration Decision, the RO found that the Appellant was entitled to status as the Veteran's surviving spouse.  Thereafter, in a June 2004 rating decision and notice of decision letter, the RO adjudicated the Appellant's claim and advised her that she was not entitled to DIC, death pension, and accrued benefits.  The Appellant was advised of her procedural and appellate rights but she did not appeal the denial.  Thereafter, the RO denied a subsequent claim for death pension in September 2004.  Thereafter, the RO denied a subsequent claim for DIC and death pension in August 2007.  The Appellant was advised of her procedural and appellate rights.  However, the Appellant did not appeal the August 2007 decision.  No further communication regarding her claim of entitlement to service connection for the cause of the Veteran's death was received until August 2011, when VA received her petition to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  Therefore, the August 2007 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In August 2011, the Appellant filed the instant request to reopen the claim.  When, as here, the prior final decision was an unappealed RO rating decision, the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

For the reasons set forth below, the Board finds that the additional evidence submitted is not new and material as required by 38 C.F.R. § 3.156(a).

At the time of the August 2007 decision, service treatment records showed that the Veteran was treated in service in October 1967 for acute adult situational reaction secondary to the death of his father.  Service treatment records also showed the Veteran was treated for alcohol abuse during service.  A February 1968 record showed the Veteran reported that he had been using alcohol since the age of 14.  The Veteran received a Chapter 9 discharge from the service in May 1978 for alcohol abuse.  The post-service March 1985 VA examination report showed a diagnosis of generalized anxiety disorder.  The Veteran was not diagnosed with PTSD.

Evidence received subsequent to the August 2007 decision consists of the January 2012 Joint Services Records Research Center (JSSR) Formal Finding and Memorandum regarding general herbicide use in Thailand during the Vietnam Era, the Appellant's DRO hearing testimony, lay statements, and private treatment records.  Such evidence is new in that it was not previously of record at the time of the prior final denial.  However, as will be explained in detail below, the Board finds that it is not material because, while it relates to an unestablished fact necessary to substantiate the claim, it does not tend to prove a previously unestablished fact necessary to substantiate the claim.  Consequently, the newly received evidence does not raise a reasonable possibility of substantiating the Appellant's claim.
  
The claims file contains a memorandum for the record regarding general herbicide exposure in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  Accordingly, the Board finds that the foregoing evidence is not material for the purposes of reopening the claim.  

In January 2012, the JSRRC coordinator reviewed the claims folder, to include service treatment records and discharge documents and found no record of Agent Orange exposure.  The RO also requested additional evidence from the Appellant regarding exposure to Agent Orange in September 2011 and November 2011 VCAA letters but the Appellant did not respond.  Thus, the JSRRC coordinator issued a formal finding that there was a lack of information to corroborate exposure to Agent Orange.  

The lay statement and testimony of the Appellant since August 2007 are also cumulative and redundant of the previously considered evidence or otherwise insufficient to reopen the claim.  The Appellant asserts that the Veteran served in Vietnam as a mechanic on a helicopter from 1966 to 1969.  The Appellant contended that the Veteran's duties included fixing the "garden hose and a hand pump" to disperse Agent Orange and clean up the helicopter floor, where he fell on more than one occasion.  The Appellant also claimed that the Veteran was an alcoholic and was diagnosed with PTSD "all because of what happened in Vietnam killing the children."  As for the PTSD theory, the Board recognizes that while direct service connection generally cannot be established for alcoholism, service connection may be established for alcoholism if secondary to a primary service-connected disability such as a psychiatric disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The record, however, reflects that a PTSD claim was pursued by the Veteran during his lifetime but was denied in a May 1985 rating decision.  The Veteran did not specifically describe any stressors.  The Veteran did not appeal that decision.  No further claims were filed by the Veteran during his lifetime.  The Board also notes that the Veteran never actually claimed to VA that he was in Vietnam.  Rather, in the November 1984 formal claim for service connection for PTSD, he reported only that he was treated for mental instability at the Air Force Base hospital in Korat, Thailand.  Thus, the Appellant's current assertion only reflects her theory of entitlement.  As for the PTSD and Agent Orange assertions, the Board finds that they are merely an additional theory of entitlement, as opposed to material evidence that raises a reasonable possibility of substantiating the claim.  The law dictates that "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected."   Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005); see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (noting that multiple theories of establishing the same benefit are part of same claim).  Thus, the Appellant's advancement of a new theory of entitlement alone is not sufficient to reopen her claim.  The service personnel records do not place the Veteran in the Republic of Vietnam.  Instead, service personnel records show that the Veteran served as a jet engine mechanic and crewmember at the Korat Royal Thai Air Base, Thailand and U-Tapao Air Base, Thailand from January 1967 to March 1968 and from December 1968 to December 1969.  Thus, the foregoing lay evidence, Thailand memo, responses from JSRRC, and the service personnel records do not constitute new and material evidence tending to substantiate the Appellant's claim that the Veteran's death was caused by a disability arising out of his service.  Indeed, the concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.

Lastly, private treatment records since the August 2007 decision showed that the Veteran was diagnosed and treated for hepatorenal syndrome until his death in April 1992.  The April 1992 death certificate revealed that his immediate cause of death was cardiac arrest due to hepatic and renal failure and alcoholic cirrhosis.  The Appellant does not argue that the veteran suffered from this disability in service.  Instead, she contends that his cardiac arrest is related to the claimed in-service Agent Orange exposure.  Because the private treatment records do not tend to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for the cause of the Veteran's death due to Agent Orange, the newly submitted medical evidence of record, does not raise a reasonable possibility of substantiating the Appellant's previously denied cause of death claim.  38 C.F.R. § 3.156(a).  

Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for cause of the Veteran's death, the appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


